DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Applicant’s Amendment filed on 06/18/2021. Claims 12, 14-22, and 24 are pending in the instant office action.
Claims 12, 20, and 22 have been amended.
Claims 1-11, 13, and 23 have been canceled.
Claim objection is obviated.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 14-22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoden (U.S. Pub. 20180175672)
With respect to claim 12: Yoden teaches a charging device, comprising: 
a charging unit (‘672, fig. 1-6, power source/ charger 100), which in at least one operating state is for contactlessly charging at least one rechargeable battery unit (‘672, fig. 1-3, par. 56-58, and also see fig. 12-14), and which includes at least a first charging operating mode for transmitting electrical energy (‘672, fig. 12-15, par. 90-91, i.e., first operating mode i.e., “beacon mode”); 
wherein the charging unit includes at least a second charging operating mode for transmitting electrical energy (‘672, fig. 12-15, par. 90-91, second operating mode i.e., powering mode, which is continuously provided wireless power transfer vs. “beacon mode” which is intermittently and instantaneously provided “beacon” wireless power transfer), and wherein the second charging operating mode differs from the first charging operating mode in at least one charging parameter (i.e., response signal from powered device active or deactivate that results of “powering mode” and “beacon mode”) (‘672, fig. 14-15, par. 90-91);
wherein the charging parameter is a continuous energy transmission and/or an intermittent energy transmission (‘672, fig. 14-15, par. 90-91, “powering mode” which is continuously provided wireless power transfer and “beacon mode” which is intermittently and instantaneously provided “beacon” wireless power transfer) 
wherein the charging unit is configured to transmit energy continuously and intermittently to the at least one recharging battery unit (‘672, fig. 12-15, par. 90-91, i.e., continuously and intermittently wireless power transfers).

It would have been obvious to of ordinary skill in the art at the time of the effectively filling date of claimed invention would able to modify a wireless/contactless charging for mobile terminals for wireless/contactless charging machine tool without undue experiment.

With respect to claim 14: Yoden teaches the charging device of claim 12, wherein the charging parameter is a charging power (‘672, par. 90-91).  

With respect to claim 15: Yoden teaches the charging device of claim 12, wherein the charging unit includes at least one energy transmission unit for making available at least two different charging powers (‘672, fig. 3, par. 58 and fig. 14-15, powering device has different modes i.e., beacon and powering modes).  

With respect to claim 16: Yoden teaches the charging device of claim 15, wherein the energy transmission unit includes at least one coil unit (‘672, fig. 1-3, par. 56-58).  

With respect to claim 17: Yoden teaches the charging device of claim 12, wherein the charging unit includes at least four different charging operating modes 

With respect to claim 18: Yoden teaches the charging device of claim 12, wherein the charging unit includes a control electronics system for setting one of the charging operating modes, based on at least one 4rechargeable battery parameter (‘762, fig. 5, processor (control electronics system) 101, par. 69, processor can change operation modes).  

With respect to claim 19: Yoden teaches the charging device of claim 12, further comprising: a detection unit for detecting at least one rechargeable battery parameter of a rechargeable battery unit to be charged (‘762, par. 13, par. 89, par. 91, battery level).  

With respect to claim 20: Yoden teaches a charging device, comprising: 
a charging unit (‘672, fig. 1-6, power source/ charger 100), which in at least one operating state is for contactlessly charging at least one rechargeable battery unit (‘672, fig. 1-3, par. 56-58, and also see fig. 12-14), and which includes at least a first charging operating mode for transmitting electrical energy (‘672, fig. 12-15, par. 90-91, i.e., first operating mode i.e., “beacon mode”); 
wherein the charging unit includes at least a second charging operating mode for transmitting electrical energy (‘672, fig. 12-15, par. 90-91, second operating mode i.e., powering mode, which is continuously provided wireless power transfer vs. “beacon mode” which is intermittently and instantaneously provided “beacon” wireless power 
at least one rechargeable battery unit for a contactless charging with the charging unit (‘672, fig. 5, battery 109).  

wherein the charging parameter is a continuous energy transmission and/or an intermittent energy transmission (‘672, fig. 14-15, par. 90-91, “powering mode” which is continuously provided wireless power transfer and “beacon mode” which is intermittently and instantaneously provided “beacon” wireless power transfer) 
wherein the charging unit is configured to transmit energy continuously and intermittently to the at least one recharging battery unit (‘672, fig. 12-15, par. 90-91, i.e., continuously and intermittently wireless power transfers).
Lee does not teach the charging unit for machine tool, instead of charging for mobile terminal (i.e., power device or such as electronic device, such as portable phone, personal digital assistant device) (‘672, par. 60).
It would have been obvious to of ordinary skill in the art at the time of the effectively filling date of claimed invention would able to modify a wireless/contactless charging for mobile terminals for wireless/contactless charging machine tool without undue experiment.

With respect to claim 21: Yoden teaches system of claim 20, further comprising: at least one further rechargeable battery unit having a configuration different from the rechargeable battery unit, and that is for a contactless charging with the charging unit (‘762, fig. 6-9, battery 209 have different configuration battery 109). 

With respect to claim 22: Yoden teaches a charging device, comprising: 
setting a charging operating mode of at least two operating modes, based on at least one rechargeable battery parameter of at least one rechargeable battery unit (‘672, fig. 5, battery 109, par. 69, 105, and 106); and 
contactlessly charging the at least one rechargeable battery unit with the charging unit (‘672, fig. 5, battery 109).  
a charging unit (‘672, fig. 1-6, power source/ charger 100), which in at least one operating state is for contactlessly charging at least one rechargeable battery unit (‘672, fig. 1-3, par. 56-58, and also see fig. 12-14), and which includes at least a first charging operating mode for transmitting electrical energy (‘672, fig. 12-15, par. 90-91, i.e., first operating mode i.e., “beacon mode”); 
wherein the charging unit includes at least a second charging operating mode for transmitting electrical energy (‘672, fig. 12-15, par. 90-91, second operating mode i.e., powering mode, which is continuously provided wireless power transfer vs. “beacon mode” which is intermittently and instantaneously provided “beacon” wireless power transfer), and wherein the second charging operating mode differs from the first charging operating mode in at least one charging parameter (i.e., response signal from 
wherein the charging parameter is a continuous energy transmission and/or an intermittent energy transmission (‘672, fig. 14-15, par. 90-91, “powering mode” which is continuously provided wireless power transfer and “beacon mode” which is intermittently and instantaneously provided “beacon” wireless power transfer) 
wherein the charging unit is configured to transmit energy continuously and intermittently to the at least one recharging battery unit (‘672, fig. 12-15, par. 90-91, i.e., continuously and intermittently wireless power transfers).
Lee does not teach the charging unit for machine tool, instead of charging for mobile terminal (i.e., power device or such as electronic device, such as portable phone, personal digital assistant device) (‘672, par. 60).
It would have been obvious to of ordinary skill in the art at the time of the effectively filling date of claimed invention would able to modify a wireless/contactless charging for mobile terminals for wireless/contactless charging machine tool without undue experiment.

With respect to claim 24: Yoden teaches charging device of claim 15, wherein the energy transmission unit includes at least one coil unit, which includes a broadband coil and/or multiple interconnectable coil elements (‘672, fig. 1-3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571) 272-5973.  The examiner can normally be reached on Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/           Primary Examiner, Art Unit 2851